DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 12 have been cancelled.
Claims 1, 3-5, 7, and 8-10 have been amended.
Claims 13-21 have been added.
Claims 1-10 and 13-21 are pending.

Information Disclosure Statement

The IDSs filed 9/30/2020, 6/23/2021, 10/19/2021, and 11/16/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-10 and 13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 1-10 and 13-21, in order to avoid confusion in the use of acronyms, the Examiner requests the Applicant to define all acronyms used in the limitations including, RTP, CMAF, MKI, and SRTP.

As to claims 1, 10, and 21, the limitation “the plurality of RTP packets” (claim 1, line 8, claim 10, line 13 and claim 21, line 9) is read as “the plurality of encrypted RTP packets”.

	As to claims 4-7 and  14-18, the claims, in general, indicate that encryption keys are obtained and generated and used to encrypt data. What is lacking is what triggers the request for a new key and when is the key changed: is it a time period, a number of packets, the contents of the packets, or some other event? The Examiner views the term “master key” to not be patentably distinct from the term “key”. “Master key” as used in the application is simply the current encryption key. Additionally, it is not clear if the result of encrypting with (K1, MKI11) (claims 5 and 16)  is the same if content is encrypted with (MKI11, K1) as the next encryption operation uses (MKI12, K1) (claims 6 and 17). It appears that the notation of the encrypting keys is not consistent.

	As to claims 9 and 20, there seems to be a decryption step missing from the limitations.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the machine-storage medium of claim 21 is not explicitly recited to be non-transitory in either the claims or the Specification.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2007/0033391 to Hiramatsu et al. (hereinafter Hiramatsu) in view of RFC 3711 by Baugher et al. (hereinafter Baugher).

As to claims 1, 10, and 21, Hiramatsu teaches:
a.	Accessing, by a security apparatus coupled to a camera, video content from the coupled camera (video data) (Hiramatsu, [0023])
b.	Splitting, by the security apparatus, the video content within a plurality of RTP packets (generating RTP packets from the video data) (Hiramatsu, [0023-0024]).
c.	Encrypting, by the security apparatus, payloads of the RTP packets  (encrypting RTP packets) (Hiramatsu, [0023-0024]).
Hiramatsu teaches embedding key identifiers in the header of the packet (Hiramatsu, [0024], but does not expressly mention the number of identifiers. However, in an analogous art, Baugher teaches:
d.	Embedding, by the security apparatus, in a header of the encrypted RTP packets, at least two key identifications for decryption of the encrypted RTP packets (encrypted RTP packet headers include indicators that identify the master key and session keys) (Baugher, p. 8).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the video stream encryption scheme of Hiramatsu with the embedding of identifying information in the SRTP header that identifies the keys used in the encryption of Baugher in order to increase the security of the packets in transit as suggested by Baugher (Baugher, p. 4).
Hiramatsu as modified further teaches:
e.	Transmitting, by the security apparatus, the plurality of RTP packets over a network to a video management system (Hiramatsu, [0026]).

As to claim 3, Hiramatsu as modified teaches the header of the encrypted RTP packets is conformed to the SRTP standard (Baugher, p, 1).

	As to claim 4 as best understood, Hiramatsu as modified teaches the encrypting the video content comprises, at startup, requesting and obtaining a first key (K1, Kid1) from a key server and setting a master key K1 to SRTP protection management with MKI11=(Kid1||Kid1) (Baugher, §3.2 and 4.1)

	As to claim 5 as best understood, Hiramatsu as modified teaches requesting a next key, encrypting the RTP packets with (K1, MKI11), obtaining the next key (K2, Kid2), setting the master key K1 to SRTP protection management with MKI12=(Kid1||Kid2), and setting the master key K2 to SRTP protection management with MKI22=(Kid2||Kid2) ((previous encrypted block is used to encrypt the current block) (Hiramatsu, [0024]) and (Baugher, §3.2, 4.1, and 4.3)).

As to claim 6 as best understood, Hiramatsu as modified teaches encrypting the RTP packets with (MKI12, K1) in response to entering pre-delivery windows (encrypting packets before transmission) (Baugher, §3.2 and 4.1 and Hiramatsu, [0024]).

As to claim 7 as best understood, Hiramatsu as modified teaches requesting a further key from the key server (K3), encrypting the RTP packets with (MKI22, K2), and receiving the further key (K3, Kid3) ) ((previous encrypted block is used to encrypt the current block) (Hiramatsu, [0024]) and (Baugher, §3.2, 4.1, and 4.3)). Encryption continues until there are no more packets to process.

As to claim 8, Hiramatsu as modified teaches the security apparatus is coupled to the camera by connecting the security apparatus behind the camera. Official Notice is taken that the physical placement of the security apparatus is a design choice and not patentably distinct. As long as the security apparatus does not block the view of the camera.


Claims 2 and 9 and claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2007/0033391 to Hiramatsu et al. (hereinafter Hiramatsu) in view of RFC 3711 by Baugher et al. (hereinafter Baugher) as applied to claim 1 and claim 10 respectfully above, and further in view of US PG Pub. No. 2017/0171611 to Nair et al. (hereinafter Nair).

	As to claims 2 and 13, Hiramatsu as modified does not expressly mention using CMAF. However, in an analogous art, Nair teaches the video content is packaged in a CMAF fragments (Nair, [0101]).
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the video stream encryption scheme of Hiramatsu as modified with the use of the CMAF protocol of Nair in order to easily increase the distribution of content over multiple networks as suggested by Nair (Nair, [0002]).

As to claims 9 and 20, Hiramatsu as modified does not expressly mention using CMAF. However, in an analogous art, Nair teaches receiving, over the network, CMAF fragments within the plurality of RTP packets, identifying the CMAF fragments in the RTP packets, and rendering video from the CMAF fragments (Nair, fig. 16A (step 1616 in particular) and associated text).
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the video stream encryption scheme of Hiramatsu as modified with the use of the CMAF protocol of Nair in order to easily increase the distribution of content over multiple networks as suggested by Nair (Nair, [0002]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419